712 So.2d 460 (1998)
Juan and Alina YOUNG, his wife, Appellants,
v.
PROGRESSIVE SOUTHEASTERN INSURANCE COMPANY, Appellee.
No. 97-02776.
District Court of Appeal of Florida, Second District.
June 24, 1998.
Anthony T. Martino of Clark, Charlton & Martino, P.A., Tampa and Charles P. Schropp and William R. Daniel of Schropp, Buell & Elligett, P.A., Tampa, co-counsel for Appellants.
*461 George A. Vaka of Fowler, White, Gillen, Boggs, Villareal & Banker, P.A., Tampa, for Appellee.
PER CURIAM.
In this appeal, Juan and Alina Young challenge the summary judgment entered in favor of Progressive Southeastern Insurance Company based on the holding in Amica Mutual Insurance Co. v. Amato, 667 So.2d 802 (Fla. 4th DCA 1995). We affirm. See Comesanas v. Auto-Owners Ins. Co., 700 So.2d 118 (Fla. 2d DCA 1997). We also certify the following question as one of great public importance:
IS A POLICY PROVISION WHICH EXCLUDES A VEHICLE OWNED OR OPERATED BY A SELF-INSURER FROM THE DEFINITION OF "UNINSURED MOTOR VEHICLE" FOR PURPOSES OF UNINSURED/UNDERINSURED MOTORIST COVERAGE PERMISSIBLE UNDER FLORIDA LAW AND PUBLIC POLICY?
THREADGILL, A.C.J., and PATTERSON and FULMER, JJ., concur.